DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on September 29, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on September 23, 2022 and October 14, 2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2015/0219860 A1 to Danley et al. (hereinafter “Danley”).  Danley was cited by applicant(s) in the IDS filed on September 23, 2022. 
In re claim 17, Danley disclose an optical element, see FIG. 1 and FIGS. 11-13, comprising: 
an optical fiber (40); and 
a perforated element/ferrule (12), 
wherein the optical fiber (40) is arranged in a hole (30) of the perforated element (12), and an outer circumference of the optical fiber (40) and an inner circumference of the hole (30) of the perforated element (12) form a cylindrical joining surface (as seen in Figures 11-13), and 
wherein the optical fiber (40) and the perforated element (12) are inherently connected in a region of the cylindrical joining surface by at least one weld seam (fused portion) extending in an axial direction of the cylindrical joining surface ( ¶ [0051]: “The ferrule 12 and optical fiber 40 may also be rotated in the direction R and translated in the direction T as shown, so as to fuse end portion 44 of the optical fiber 40 to the ferrule 12 along at least 10%, 25%, or 50% of the length of the ferrule bore 30”), and
wherein the at least one weld seam/fused portion comprises a melted material of the optical fiber (40) and a melted material of the perforated element (12) in the region of the cylindrical joining surface ( ¶ [0049]: “Fusing involves merging/melting/welding the optical fiber 40 and ferrule 12 together and may be accomplished by using one or more lasers to irradiate the optical fiber 40 and ferrule 12 with laser energy. In general, the materials of the optical fiber and ferrule are irradiated with sufficient energy to transform into liquid states so that the materials can blend together and later solidify to form a single entity”).  See paragraphs [0035]-[0038] and [0049]-[0052] of Danley for further details.

In re claim 18, as implied in paragraph [0051] of Danley, the at least one weld seam/fused portion additionally also extends in a circumferential direction of the cylindrical joining surface due to the optical fiber (40) and ferrule (12) being “rotated in the direction R”.
In re claim 19, as seen in FIG. 11 of Danley, the at least one weld seam comprises a plurality of weld seams/fused portions in the region of the cylindrical joining surface, the plurality of weld seams being spaced apart from one another in the circumferential direction of the cylindrical joining surface at locations L ( ¶ [0051]: “the optical fiber 40 may only be fused to the ferrule 12 a locations L within the ferrule bore 30 that are at least a distance d from the front end face 32”).

In re claim 20, at least two of the weld seams/fused portions at the locations L of Danley would inherently overlap one another in at least one direction transverse to the cylindrical joining surface because the at least two weld seams would be located on a same circumference of the cylindrical joining surface and, thus, a line could be drawn to intersect the at least two weld seams in a direction transverse to the cylindrical joining surface.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowing claims 1-16 is the inclusion of moving a laser focus of the pulsed laser beam in the region of the joining surface axially in or counter to the beam direction of the laser beam to produce at least one weld seam in the region of the joining surface and wherein the optical fiber and the perforated element are locally melted in the region of the joining surface by the pulsed laser beam. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2874                                                                                                                                                                                                        




or
October 27, 2022